                             UNITED STATES DISTRICT COURT

                                       DISTRICT OF MAINE

TINA B.,                                         )
                                                 )
                Plaintiff,                       )
                                                 )
        v.                                       )                1:18-CV-00090-LEW
                                                 )
SOCIAL SECURITY                                  )
ADMINISTRATION                                   )
COMMISSIONER,                                    )
                                                 )
                Defendant.                       )

                               MEMORANDUM OF DECISION

        On September 23, 2019, the Court sustained Plaintiff’s Statement of Errors, vacated

Defendant’s final administrative decision, and remanded the matter for further

proceedings.

        The matter is before the Court on Plaintiff’s Application for Fees and Expenses

pursuant the Equal Access to Justice Act, 28 U.S.C. § 2412 (ECF No. 28). Defendant does

not oppose the application. 1 Defendant’s Response (ECF No. 30).

        Plaintiff’s Application for Fees and Expenses is GRANTED in the amount of

$5,854.55.

        SO ORDERED.

        Dated this 2nd day of January, 2020.

                                                          /S/ LANCE E. WALKER
                                                          UNITED STATES DISTRICT JUDGE

1
 Defendant objects to Plaintiff’s request that the Court order that payment of attorney fees be directed to
counsel rather than Plaintiff. Defendant’s limited exception is well taken. Counsel’s request that I specify
who payment will be made to is not an appropriate request in the context of this motion.
